Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 1 of 9 PageID 14




                     Exhibit A
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 2 of 9 PageID 15



                                                                                                   US008141303B2


    (12) United States Patent                                                   (10) Patent N0.:                 US 8,141,303 B2
           McDow, Jr. et a].                                                    (45) Date of Patent:                      Mar. 27, 2012

    (54)    PIPE FLASHINGAPPARATUS AND METHOD                                       5,588,267 A      12/1996 Rodriguez et a1.
                                                                                    6,185,885 B1      2/2001 Thaler
    (75)    Inventors: William Archie McDow, Jr., Tallassee,                  2007/0101664 A1         5/2007 Hoy et 31'
                         AL (U S); David Campbell McDow,                                         OTHER PUBLICATIONS
                         Montgomery’ AL (Us)                                 Best Materials Retro?t Small Rectangular Base Red Silicone Pipe
                                                                             Flashing Boot, found at http://www.bestmaterials.com/detail.
    (73) Asslgnee: Golden Rule Fasteners, Inc., Tallassee,                   aSpXnD: 161 5 5‘
                         AL (U S)
                                                                             * cited by examiner
    (*)     Notice:      Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35             Primary ExamineriMark Wendell
                         U.S.C. 154(b) by 101 days.                          (74) Attorney, Agent, or Firm * Husch Blackwell LLP

    (21) App1.No.: 12/604,933                                                (57)                      ABSTRACT
                                                                             A roof ?ashing for forming a weather-proof seal about pipes
    (22) Filed:          Oct. 23, 2009                                       of different diameters extending through openings in building
                                                                             structures, the ?ashing has a collar having a conical shape
    (65)                 Pnor Pubhcatlon Data                                with a bottom edge and an apex end for passage of the pipe,
            US 201 1/009416 5 A1   Apr' 28, 2011                             the collar comprising a wall of elastomeric material wherein
                                                                             the wall has annular grooves forming tear lines for removing
    (51)    Int. Cl.                                                         a portion of the collar allowing the collar to sealingly engage
            E04D 1/36                   (200601)                             different diameter pipes. In addition, the roof ?ashing has a
            E04D 3/38                   (200601)                             base having a tapered cylindrical shape formed by a wall of
            E04D 13/14                  (200601)                             elastomeric material, the base having an opening formed by a
            E04B 1/00                   (200601)                             top edge wherein the top edge is coupled to the bottom edge
            E04B 7/00                   (200601)                             of the collar, the base further having a bottom edge. Further
    (52)    us. Cl. ......... .. 52/58; 52/60; 52/63; 52/98; 52/198;         more, the roof ?ashing has a foot that has an annular Opening
                                                                 52/219      wherein the annular opening is coupled to the bottom edge of
    (58)    Field of Classi?cation Search .............. .. 52/58, 60,       the base’ the foot having a Substantially rectangular Shape
                         52/63 98 198 219. 285/42 43 44 3 4                  such a front portion ofthe foot is installed atop one or more
                               ’    ’     ’    ’          ’   ’ 28’5/1’77’   shingles of a shingle roof and a back portion of the foot is
            See application ?le for complete search history.                 installed
                                                                                    _  beneath one _ or more shingles
                                                                                                                  _   _ of the shingle
                                                                                                                                 _     roof,
                                                                             whereln the roof ?ashlng has a longltudlnal openlng de?ned
    (56)                    References Cited                                 by opening members that extend from the apex of the collar to
                                                                             an edge of the foot thereby allowing the ?ashing to be spread
                      U_S_ PATENT DOCUMENTS                                  apart and placed about a pipe, whereupon opening members
           4,903,997 A 5.    21990 Kifer “““““““““““““““ “ 285/43            are pressed together and secured by coupling members that
           5,036,636 A       8/1991 Hasty                                    seal the longitudinal opening.
           5,176,408 A       1/1993 Pedersen
           5,226,263 A       7/1993 Merrin et al.                                               2 Claims, 4 Drawing Sheets


                                                    100
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 3 of 9 PageID 16




    US. Patent        Mar. 27, 2012   Sheet 1 M4        US 8,141,303 B2
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 4 of 9 PageID 17




    US. Patent        Mar. 27, 2012     Sheet 2 M4      US 8,141,303 B2




                       106/

                                      206 \




                                      FIG. 2




                                      FIG. 3
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 5 of 9 PageID 18




    US. Patent        Mar. 27, 2012     Sheet 3 of4     US 8,141,303 B2



                                                400
                                            F
                         401

                   402                                 FIG. 4

                                                 403
                          404
                                      404




                                FIG. 5
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 6 of 9 PageID 19




    US. Patent        Mar. 27, 2012     Sheet 4 M4      US 8,141,303 B2




                                      FIG. 6
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 7 of 9 PageID 20




                                                            US 8,141,303 B2
                                     1                                                                        2
        PIPE FLASHING APPARATUS AND METHOD                                     of the pipe. In addition, the roof ?ashing of the present dis
                                                                               closure is for use on shingle roo?ng or shingle-like roo?ng in
                    FIELD OF THE INVENTION                                     that it integrates With the shingles on the roof in order to
                                                                               mitigate or prevent moisture from leaking through the shingle
      The present disclosure generally relates to the ?eld of                  roo?ng, Which is described further herein.
    ?ashing systems for pipes that extend through a shingle roof                  One embodiment of a roof ?ashing 100 for shingle roo?ng
    or other similar type of roof.                                             is depicted in FIG. 1. The roof ?ashing 100 is comprised ofa
                                                                               collar 102, a base 104 and a foot 101. The collar 102 has a
                           BACKGROUND                                          cone shape With an apex 110 extending upWard, the Z-direc
                                                                               tion, and a bottom edge 111. The bottom edge 111 of the
      A roof ?ashing is often placed around discontinuities or                 collar 102 is coupled to the base 104 about a top edge 112 of
    objects Which extend through or from the roof of a building in             the base. The collar 102 and the base 104 are made of an
    order to de?ect Water aWay from seams or joints. For                       elastomeric material in order for a pipe attachment edge 103
    example, a roof ?ashing is often used to prevent rain Water                to stretch about a pipe (not shoWn) When the ?ashing 100 is
    from leaking about a pipe protruding from the roof. Modern                 installed. Note that the collar 102 comprises a plurality of
    roof ?ashing may be metal, rubber or other Waterproof syn                  pipe attachment edges 103.
    thetic materials that are shaped to meet a speci?c need.                      The attachment edge 103 is formed, as Will be shoWn, When
       A typical roof ?ashing for a pipe has an extension that ?ts             material is removed from the collar 102. A bottom edge 113 of
    snuggly about the pipe and Where the extension has a doWn                  the base 104, located in the negative Z-direction, from the top
    Ward taper aWay from the pipe and a base that is approxi              20   edge 112 and has a slightly larger diameter then the top edge
    mately perpendicular to the pipe, for attaching the ?ashing to             112.
    roof decking. Caulking is sometimes used around seams                        Note that the collar 102, the base 104 and the foot 101 are
    formed Where the pipe ?ashing material contacts the pipe or                coupled together utiliZing attachment methods Well-knoWn
    decking to ensure Water does not leak through the roof of the              by those skilled in fabricating devices With elastomeric mate
    structure and into the building protected by the roof.                25   rials. In other embodiments, the ?ashing 100 is made of other
       There are roof ?ashings for metal roo?ng. The roof ?ash                 materials and other fabrication methods are possible. The
    ings for metal roofs have extensions through Which pipes or                ?ashing 100 may be fabricated in a single molding operation
    other objects can extend, as described hereinabove. In addi                or may be made by combining parts together using attach
    tion, the roof ?ashings have a small ?ange-like base that                  ment methods that provide Water-proof joints.
    extends from bottom of the extension for attaching the roof           30      The foot 101 is substantially rectangular and extends out
    ?ashing to the metal roof. There are some metal roof ?ashings              Wardly from the bottom edge 113 of the base 104. The foot
    that have an opening that extends the entire length of the                 101 is su?iciently extended in the —Z direction so that a front
    extension for Wrapping the roof ?ashing around the pipe or                 portion 115 of the foot 101 can be layered on top of one or
    the object before it is attached, via the based, to the metal roof.        more shingles (not shoWn) of a shingle roof. In addition, the
    Caulking can then be used around the base to Where it attaches        35   foot 101 is su?iciently extended in the +Z direction so that a
    to the metal roof and around the opening through Which the                 back portion 116 of the foot 101 so that one or more shingles
    pipe or object extends in order to mitigate or prevent leakage.            (not shoWn) can be layered on top of the back portion 116 of
    One such roof ?ashing is described in US. Pat. No. 5,176,                  the foot 101. Integrating the foot 101 With the shingles by
    408.                                                                       layering the foot 101 With the shingles mitigates or prevents
                                                                          40   moisture from penetrating the shingle roo?ng Where the roof
           BRIEF DESCRIPTION OF THE DRAWINGS                                   ?ashing 101 is installed. Such layering of the roof ?ashing
                                                                               100 With the shingles is described further With reference to
      The disclosure can be better understood With reference to                FIG. 6.
    the folloWing draWings. The elements of the draWings are not                 Note that in one embodiment the foot 101 has embedded
    necessarily to scale relative to each other, emphasis instead         45   reinforcement material, such as a thin sheet of metal, molded
    being placed upon clearly illustrating the principles of the               Within the elastomeric material forming the foot 1 01. The foot
    invention. Furthermore, like reference numerals designate                  101 and the base 104 are coupled together at different angles
    corresponding parts throughout the several vieWs.                          in order to meet the needs of roofs With different pitches (roof
       FIG. 1 depicts an exemplary embodiment of a roof ?ashing                slope). In one embodiment the base 104 has suf?cient height
    for the present disclosure.                                           50   and ?exibility for installation on shingle roofs having a range
       FIG. 2 depicts details of a closure of the roof ?ashing of              of pitches. In this regard, the thickness and ?exibility of the
    FIG. 1.                                                                    foot 101 is such that it acts as a shingle.
      FIG. 3 depicts the closure of the roof ?ashing system of                   A longitudinal opening 106 extends from the apex 110 of
    FIG. 1 When closure members are connected.                                 the collar 102 to an edge of the foot 101. The longitudinal
      FIG. 4 depicts a clip that is used for holding the members of       55   opening 106 is de?ned by a ?rst edge 108 and a second edge
    the closure together.                                                      107 of the ?ashing 100 as seen in FIG. 1. When the ?rst edge
       FIG. 5 depicts several clips coupled to the members of the              108 and second edge 107 are pulled aWay from each other in
    closure.                                                                   the x-direction the Width of the opening 106 increases. When
       FIG. 6 depicts the roof ?ashing attached to a roof.                     the opening 106 extends to a distance greater than a corre
                                                                          60   sponding pipe diameter, the ?ashing 100 is prepared for
                     DETAILED DESCRIPTION                                      placement about the pipe. After the top portion of the collar
                                                                               102 is placed about a pipe, the ?rst edge 108 and the second
       The present disclosure generally pertains to a roof ?ashing             edge 107 are brought together to provide a longitudinal seal.
    that provides a Weather-proof seal for keeping Water and other             When the ?rst edge 108 and second edge 107 are in contact
    material from leaking into a building. The roof ?ashing of the        65   one or more fasteners, such as clip 400 as depicted in FIG. 4,
    present disclosure is installable around a pipe, for example, as           secure and press the edges de?ning the longitudinal opening
    opposed to being installed by sliding the ?ashing over the top             together.
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 8 of 9 PageID 21




                                                          US 8,141,303 B2
                                   3                                                                       4
       The longitudinal opening 106 allows for the installation of           shingles 601. In addition, one or more shingles 602 are placed
    the roof ?ashing 100 about a pipe (not shoWn) over Which a               atop ofa back portion 116 (FIG. 1) of the foot 101.
    ?ashing could not be placed. As an example, the pipe may be                Note that When installing the roof ?ashing, the longitudinal
    an electrical pipe that has Wires that extend therefrom. In such         opening 106 is in a separated position, like shoWn in FIG. 1.
    an example, it is not possible to slide a ?ashing over the top of        When separated, it Wraps around a pipe or object that extends
    the electrical pipe. Instead, the roof ?ashing 100 can be                from the roof decking. The longitudinal opening 106 is then
    installed around the pipe via the longitudinal opening 1 06 and          coupled together such that the front portion 115 of the foot
    thereafter secured as described hereinabove. As another                  101 is exposed and on top of one or more of the shingles 601.
    example, the pipe may have a hood or Weatherhead that                    Once the roof ?ashing 101 is installed around the pipe or
    prevents installation of a ?ashing over the top of the pipe.
                                                                             object, the shingles 602 are placed on top of the back portion
                                                                             116 of the foot 101. Layering the foot 101 by placing it on top
    Again, the roof ?ashing 100 can be installed around the pipe
                                                                             of shingles 601 and beneath the shingles 602 mitigates or
    via the longitudinal opening 106 and thereafter secured.                 prevents leakage around the roof ?ashing 101.
       An embodiment for providing a longitudinal seal is                       The foot 101 is attached to the roof decking using roo?ng
    depicted FIG. 2. A ?rst edge member 201 has a rectangular                nails (not shoWn) or other roo?ng fasteners (not shoWn).After
    cross section and a clip groove 205 formed in part by a portion          the ?ashing 100 is fastened in place, the shingles 602 are
    of the top surface of the foot 101. A second edge member 200             placed on top of the back portion 116 of the foot 101 so that
    is rounded on the top of the outside edge and has a clip groove          Water Will drain around and over the ?ashing 100.
    205 and a ?ap 206 Where the ?ap 206 is siZed to ?t against and             The foot 101 of the roof ?ashing 100 may have thin sheets
    over the top of the ?rst edge member 201. When ?rst edge            20   of metal (not shoWn) embedded Within the elastomeric mate
    member 201 is engaged With second edge member 200 as                     rial forming the foot 101 in order to keep roof fasteners from
    shoWn in FIG. 3, the clip grooves 205 are positioned to receive          damaging the foot 101. In addition, the thin sheets of metal
    clips 400 (shoWn in FIG. 4). The edges 404 ofthe clip 400 are            makes the foot 101 more rigid to minimiZe or prevent lifting
    placed in clip grooves 205 and the clip 400 is crimped, i.e.,            of the foot 101 by Wind, Which may cause Water in?ltration.
    squeezed together using a crimping tool or a pair of pliers. In     25      It should be emphasiZed that the above-described embodi
    order to provide a Weather-proof longitudinal seal multiple              ments of the present disclosure are merely examples of imple
    clips 400 are crimped about the edge members as best seen in             mentations, set forth for a clear understanding of the prin
    FIG. 5. The clips are placed from an edge ofthe foot 101 to a            ciples of the disclosure. Many variations and modi?cations
    location near the apex 110 of the collar 102.                            may be made to the above-described embodiments of the
       In order to securely attach the collar 102 about a pipe of a     30   disclosure Without departing substantially from the spirit and
    speci?c diameter, such as, for example, a 1.5 inch pipe, it is           principles of the invention. All such modi?cations and varia
    necessary to remove material from the collar as shown in FIG.            tions are intended to be included herein Within the scope of
    1. The pipe attachment edges 103 have increasing diameters               this disclosure and the present invention and protected by the
    When going doWnWard, the negative Z-direction, from the                  folloWing claims.
    apex 110 of the collar 102. In one embodiment, the pipe             35     The invention claimed is:
    attachment edges 103 are labeled With markings on the collar               1. A roof ?ashing for forming a Weather-proof seal about
    102 so an installer knoWs What material to remove for a                  pipes of different diameters extending through openings in
    speci?c pipe diameter. As an example, for a 1.5 inch pipe, an            building structures, the ?ashing comprising:
    installer removes, by tearing and/or cutting, material aWay                a collar having a conical shape With a bottom edge and an
    from the center portion of the collar 102 along the tear groove     40        apex end for passage of the pipe, the collar comprising a
    labeled 1.5 inches. The opening de?ned by the top edge of the                 Wall of elastomeric material Wherein the Wall has annu
    collar 102 When the material is removed is someWhat smaller                   lar grooves forming tear lines for removing a portion of
    than the diameter of the corresponding pipe in order that the                 the collar alloWing the collar to sealingly engage differ
    collar edge stretch circumferentially around the pipe thereby                 ent diameter pipes;
    providing a snug ?t and a Weather-proof seal When the edges         45     a base having a tapered cylindrical shape formed by a Wall
    of the collar 102 engage the surface of the pipe. In one                      of elastomeric material, the base having an opening
    embodiment, the collar 102 has eight annular tear grooves                     formed by a top edge Wherein the top edge is coupled to
    103 so that the ?ashing 100 is con?gured to provide a                         the bottom edge of the collar forming an annular inter
    Weather-proof seal for pipes of many different diameters.                     section edge, the annular intersection edge comprising
    Notably, each pipe attachment edge 103 can be used for a            50        an unobstructed outer surface angularly transitioning
    number of different pipe siZes. FIG. 4 depicts an embodiment                  from a ?rst gradient of an outer surface of the Wall of the
    of a clip 400 that is used to hold the edges de?ning the                      collar to a second gradient of an outer surface of the Wall
    longitudinal opening 106 together. The clip 400 has bottom                    of the base, the base further having a bottom edge; and
    edges 404 that are turned inWard. Extending doWnWard from                  a foot having an annular opening Where the annular open
    a top member 401 ofthe clip 400 are a left arm 402 and a right      55        ing is coupled to the bottom edge of the base, the foot
    arm 403, as shoWn in FIG. 4. Each of the arms has an inWardly                 having a substantially rectangular shape and con?gured
    turned tab that extends the length of the clip 400 and de?nes                 so that a front portion of the foot may be installed atop
    the bottom edges 404. When the clip 400 is placed over the                    one or more shingles of a shingle roof and a back portion
    longitudinal members 200, 201, as shoWn in FIG. 2, the clip                   of the foot may be installed beneath one or more shingles
    400 is crimped so that the edges 404 press against and lock to      60        of the shingle roof,
    the inner surfaces of the clip grooves 205. The clip 400 is                Wherein the roof ?ashing has a longitudinal opening
    made of metal or other material that is malleable and is able to             de?ned by opening members that extend from the apex
    go through several open and close cycles Without losing any                  of the collar to an edge of the foot thereby alloWing the
    gripping ability.                                                            ?ashing to be spread apart and placed about a pipe,
      FIG. 6 depicts the roof ?ashing 100 When installed on a           65        Whereupon the opening members are pressed together
    roof 600. A front portion 115 that comprises the longitudinal                 and secured by coupling members that seal the longitu
    opening of the foot 101 is placed over one or more roo?ng                     dinal opening,
Case 6:19-cv-00405-CEM-LRH Document 1-2 Filed 03/01/19 Page 9 of 9 PageID 22




                                                     US 8,141,303 B2
                               5                                                             6
     wherein the opening members comprise a ?rst opening            pendicular to the second long portion in a direction
       member and a second opening member,                          toWard the longitudinal opening, and
     Wherein the ?rst opening member comprises a substan          Wherein the second long portion is longer than the ?rst long
       tially L-shaped extension comprising a ?rst long portion     portion and the second short portion is con?gured to
       extending outward from a ?rst base Wall opening edge 5        contact a top surface of the ?rst short portion When the
       and a ?rst short portion extending perpendicular to the       ?rst opening member and the second opening member
       ?rst long portion and in a direction aWay from the lon        are coupled together.
       gitudinal opening,                                         2. The roof ?ashing of claim 1, Wherein the second sub
                                                              stantially L-shaped extension comprises an outer curved sur
     Wherein the second opening member comprises a second 10 face for receiving a curved inner surface of the coupling
       substantially L-shaped extension comprising a second   members.
       long portion extending outWard from a second base Wall
       opening edge and a second short portion extending per
